DETAILED ACTION
In Election Reply filed on 06/21/2022, claims 1-20 are pending. Claims 1-13 are withdrawn based on restriction requirement. Claims 14-20 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: claims 1-13, drawn to a fused deposition modeling printer mixing extruder, classified in B01F27/80.
Group II: claims 14-20, drawn to a method, classified in B33Y10/00.
Applicant’s election without traverse of Group II in the reply filed on 06/21/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “102” has been used to designate both drive mechanism (page 5, line 8) and heat breaks (page 6, line 20).  
Reference character “104” has been used to designate both drive mechanism (page 5, line 21) and heat breaks (page 6, line 20). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 9, lines 20-21. The meaning of the phrase “the stress strain plot shown in FIG. 6A depicts that the unmixed sample failed more rapidly than the unmixed sample” is unclear. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the mixing speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0077047 (Andrews).
Regarding Claim 14, Andrews teaches a method (Figure 1 and [0021]) comprising: heating a mixing chamber with a heater block (Figure 4, mixing chamber 240 is heated by current flowing through heating elements 250a and 250b [0064]); mixing a plurality of materials in the mixing chamber (Figure 2, multiple input filaments 10 are feeding into the mixer) with a rotating mixing element positioned in the mixing chamber (Figure 10, mixing mechanism 210 is positioned in the mixing chamber 240 and mixer motor 110 controls the rotation of the mixing mechanism 210), the mixing element includes a bit translating rotational motion to linear motion ([0073] and Figure 10, the rotation of mixing mechanism 210 by motor 110 will cause hexagonal end 215 to rotate within mixing chamber to produce a shear forces sufficient to mix the pigments and travel them towards the nozzle and [0043]); and providing, via the mixing element, a driving force to extrudate out of the mixing chamber through an outlet nozzle ([0073], pressure of the input filaments drive the liquefied filament down toward the nozzle).
Regarding Claim 15, Andrews teaches the method of claim 14, wherein mixing the plurality of materials is varied by mixing speed ([0052], the rotational speed and direction of filament mixer motor are controlled which will impact the mixing speed) and filament ratio ([0050], rate of input filament are adjusted to change the filament ratio) to obtain a particular blend composition forming the extrudate ([0050]-[0052]).
Regarding Claim 16, Andrews teaches the method of claim 15, wherein the mixing speed and filament ratio are independently controlled (Figure 3, rate of input filament are controlled by the color library database 500 whereas the mixing speed are controlled by the mixer motor [0052] which implies these two are independently controlled and [0043]).
Regarding Claim 18, Andrews teaches the method of claim 14, further comprising selecting the bit of the mixing element from among a smooth rod, reamer bit, or drill bit (Figure 10, mixing mechanism 210 comprises a hexagonal end 215).
Regarding Claim 19, Andrews teaches the method of claim 14, wherein the plurality of materials includes a first filament and a second filament (Figure 2, more than one inlet filaments 10 are transfer into the mixing chamber), the first filament being different from the second filament ([0016], various input filaments are used), and varying the filament ratio such that the first filament is greater than the second filament ([0041], one filament will have higher ratio than the other depend on the desired final product).
Regarding Claim 20, Andrews teaches the method of claim 14, further comprising changing the mixing speed of the mixing element in response to one of the filaments among the plurality of materials ([0043] and [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0077047 (Andrews) as applied to claim 15 above, and further in view of US2017/0120513 (Brennan).
Regarding Claim 17, Andrews teaches the method of claim 15, but fails to explicitly teach the method further comprising modifying the filament ratio in the particular blend composition in response to the viscosity of one of the filaments.
However, Brennan teaches modifying the filament ratio in the particular blend composition in response to the viscosity of one of the filaments ([0006]).
Andrews and Brennan are considered to be analogous to the claimed invention because both are in the same field of material deposition multiple feed materials for additive manufacturing to generate a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method of Andrews such that the filament ratio in the particular blend composition is modified in response to the viscosity of one of the filaments as taught by Brennan to tailored or optimized the size and/or shape of the extrusion bead and improved the consistency of the extrusion beam ([0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,727,876 (Tynan), abstract and column 1, lines 4-13 which directs to an extruder for plastic processing with a drill bit (Figure 1, screws 4 and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754